Citation Nr: 0101184	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-08 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
hands, bilaterally.

2.  Evaluation of residuals, status post laceration of the 
biceps tendon, left with residual weakness (minor), currently 
rated as noncompensably disabling.

3.  Evaluation of osteoarthritis of the lumbar and thoracic 
spine (L4-S1 and T12-L2), currently rated as 10 percent 
disabling.

4.  Evaluation of bilateral plantar fasciitis, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
August 1984, and from October 1986 to April 1997.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from June 1997 and October 1997 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Residuals, status post laceration of the biceps tendon, 
left (minor) is manifested by weakness when compared with the 
right arm.

2.  Osteoarthritis of the lumbar and thoracic spine (L4-S1 
and T12-L2) is manifested by no more minimal functional 
impairment of the lumbar spine.

3.  Bilateral plantar fasciitis is manifested by no more than 
discomfort along the course of the tendons into the 
calcaneus.


CONCLUSIONS OF LAW

1.  Residuals, status post laceration of the biceps tendon, 
left with residual weakness (minor) is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.73, Diagnostic Code 5305 (2000).

2.  Osteoarthritis of the lumbar and thoracic spine (L4-S1 
and T12-L2) is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5010 (2000).

3.  The criteria for a compensable evaluation for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings:

The RO has met its duty to assist the appellant in the 
development of the appellant's claims for increased ratings 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  By virtue of the Statement 
of the Case issued in during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Service medical records were 
obtained and associated with the claims folder.  VA 
examinations were conducted in July 1998 that addressed all 
of the service connected disabilities for which the appellant 
claimed that higher evaluations were warranted.  The 
appellant has not identified any outstanding treatment 
records or any other evidence that could be obtained.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

All of the claimed increased rating issues below are the 
result of the appellant's disagreement with the evaluations 
assigned at the time service connection was granted or 
reestablished for compensation purposes.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities addressed have not 
significantly changed and uniform evaluations are appropriate 
in this case.  

Service connection for residuals of a laceration of the left 
biceps tendon was granted in November 1984 based on an injury 
that occurred during the appellant's first period of active 
service.  A 10 percent evaluation was assigned.  By operation 
of law, the evaluation was terminated upon the appellant's 
reentry onto active service for his second period of service.  
38 C.F.R. § 3.700 (2000).  The veteran has not challenged 
that the evaluation was reduced based on his reentrance onto 
active service.  Since compensation was termination because 
of active duty, this is not a restoration case.

The disability was re-evaluated in June 1997 based on the 
appellant's claim submitted at the conclusion of his second 
period of service.  This time the disability was assigned a 
noncompensable evaluation.  Thus, the issue is phrased 
correctly as an evaluation of the noncompensable evaluation 
assigned in June 1997 since the prior evaluation had been 
terminated.  38 C.F.R. § 3.700 (2000).  Although the Court in 
Fenderson did not specifically address the concept of whether 
staged ratings should be considered for an evaluation that is 
assigned for a disability based on a prior period of service, 
we find the concept equally applicable to this case since the 
prior compensation was terminated when he reentered service.  
Therefore it was necessary to reevaluate the disability when 
he was eligible at the conclusion of his second period of 
service.  We find that the left biceps disability has not 
significantly changed and a uniform evaluation is appropriate 
in this case.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating musculoskeletal disabilities.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Status post laceration of the biceps tendon, left with 
residual weakness (minor):

Service connection for status post laceration of the biceps 
tendon, left with residual weakness (minor) was granted and 
is assigned a noncompensable evaluation.  The appellant 
contends that a higher evaluation is warranted.

The disability is based on a parachuting accident that 
occurred during his first period of active service in 1977.  
The appellant underwent surgical repair of the injury at that 
time.  This disability was evaluated in February 1986 at 
entry into the second period of active service.  The 
appellant denied problems except that he felt weakness if he 
had to work over his head for any length of time.  On 
examination there was a healed incisional scar over the 
biceps anteriorly.  The scar was non-tender.  The muscle was 
non-tender but had retracted distally.  Strength was quite 
good in the biceps group and there was full range of motion 
in the shoulder.  At separation in January 1997, his upper 
extremities were normal.

A VA examination was conducted in July 1998.  The appellant 
reported that after doing sustained, overhead movements he 
might develop transient numbness in the area of the left 
biceps muscle and over the surgical scar.  On examination 
there was a 14-centimeter scar over the left biceps muscle 
area.  He had quite good strength of flexion in the upper arm 
at the elbow.  It was apparent that the medial head of the 
biceps muscle was gone, and that he was using the 
coracobrachialis muscle to produce flexion.  The lateral head 
of the biceps muscle was intact.  There was loss of sensation 
to pinprick about the scar only.  There was weakness of 
flexion of the forearm when compared to the right arm, but he 
was said to be making good adaptation.

The Board notes that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed during the 
pendency of this appeal.  The rating criteria remained the 
same.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  However, here, the changes made to 38 C.F.R. § 4.56 
were not substantive for this appellant and thus neither is 
more favorable to the appellant's claim.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Under the current regulation, objective findings of a slight 
muscle wound are a minimal scar, no evidence of fascial 
defect, atrophy or impaired tonus, no impairment of function 
or metallic fragments retained in the muscle tissue.  
38 C.F.R. § 4.56(d)(1)(iii) (2000).

Objective findings of a moderate muscle wound are manifested 
by entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2)(iii) (2000). 

Objective findings of a moderately severe muscle wound are 
manifested by entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3)(iii) (2000).

Objective findings of a severe muscle wound are manifested by 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles swell and harden abnormally in 
contraction, tests of strength, endurance, or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4)(iii) (2000).

The appellant is right-handed and thus only the ratings 
associated with the minor hand will be discussed.

Diagnostic Code 5305 provides criteria for rating damage to 
Muscle Group V, flexor muscles of elbow, including the (1) 
biceps, the (2) brachialis and the (3) brachioradialis.  The 
function of Muscle Group V is to allow elbow supination (1) 
(the long head of the biceps is stabilizer of the shoulder 
joint); and flexion of the elbow (1, 2, 3).  38 C.F.R. Part 
4, Diagnostic Code 5305 (2000).  A 30 percent evaluation is 
assigned for severe injury; a 20 percent evaluation for a 
moderately severe injury to Muscle Group V; a 10 percent 
evaluation for a moderate injury; and a noncompensable 
evaluation for a slight injury.

The evidence supports a 10 percent evaluation for this muscle 
disability which the Board holds to be of moderate degree.  
The VA examination documented some loss of the biceps muscle 
substance and loss of power (identified by the examiner as 
weakness) when compared to the sound side.  These objective 
findings warrant a compensable evaluation.  The Board has 
considered the appellant's contentions.  The 10 percent 
evaluation is commensurate with his report since the injury 
limits him only when doing sustained work above his head.

A higher evaluation is not warranted, as the evidence does 
not indicate a moderately severe muscle injury.  VA 
examination did not reveal loss of deep fascia, and revealed 
only some loss of the biceps muscle substance.  The examiner 
did not report a loss of normal firm resistance of the muscle 
when compared with sound side.  Although testing compared to 
the right side revealed some loss of power, the appellant was 
said to have only "some" weakness and was making good 
adaptation.  The Board has also considered whether there is 
functional impairment that warrants a higher evaluation and 
has considered the guidance of DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  However, the Court has specifically limited 
the applicability of DeLuca to limitation of motion.  See, 
Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  So although 
weakness has been identified on objective examination, there 
is no evidence that weakness limits motion.  Service medical 
records indicated full range of motion.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

The Board has also considered whether a separate evaluation 
for the postoperative scar is warranted.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar; the current state of the record 
does not document any such complications.  See generally 38 
C.F.R. § 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 
10 Vet. App. 268 (1997).  There is some numbness associated 
with the scar, but no evidence of repeated ulceration, 
tenderness or pain on objective demonstration, or limitation 
of function of the arm due to the scar which would warrant a 
separate compensable evaluation.  38 C.F.R. § 4.118; 
Diagnostic Codes 7803, 7804, 7805 (2000).


Osteoarthritis of the lumbar and thoracic spine (L4-S1 and 
T12-L2):

Service connection for osteoarthritis of the lumbar and 
thoracic spine was granted in June 1997 and assigned a 10 
percent evaluation.  The appellant has contended that a 
higher evaluation is warranted.  

Service medical records reveal that the appellant had 
complaints of low back pain in service beginning in 1987.  He 
was treated for mechanical low back pain in service.  X-ray 
examination in July 1995 revealed findings consistent with 
osteoarthritis.

A VA examination was conducted in July 1998.  The appellant 
complained of generalized morning stiffness that lasted for 
an hour or less and was relieved by aspirin.  On examination 
there was some tenderness along the spinous processes of the 
mid-dorsal spine, but there were no abnormal curves.  The 
lumbosacral spine extended easily to 40 degrees.  Anterior 
flexion was to a little more than 80 degrees.  There was some 
stiffness and resistance to lateral flexion which was a 
little less than 35 degrees on each side.  He complained of 
paraspinal muscle stiffness and soreness on these movements, 
but rotation of the lumbosacral spine was entirely normal and 
he brought his shoulders through an arch of 90 degrees on 
each side.  He was able to squat down and get up three times 
in a row without difficulty.  Heel gait and toe gait were 
quite normal.  There were no neurological abnormalities that 
suggested nerve root compression.  There was a very weak 
correlation between clinical symptoms and findings on X-ray.  
Lumbar spine X-rays revealed some disc disease at L1-2 with 
some spondylosis at the thoracolumbar junction.  He had an 
essentially normal range of motion, no neurologic 
abnormalities, and complaints of pain confined to the 
muscular and ligamentous portions of his low back.  There 
were no disc abnormalities seen on X-ray.  No triggerpoints 
were found on palpation.  The tenderness described over the 
spinous processes of the mid-dorsal spine were clearly 
interspinal ligament soreness.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14 (2000).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 

The provisions of 38 C.F.R. § 4.59 (2000) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

Severe limitation of motion of the dorsal spine is assigned a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 10 percent evaluation.  Slight limitation of 
motion of the dorsal spine is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5291 (2000).

Severe limitation of motion of the lumbar spine is assigned a 
40 percent rating.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating.  Slight 
limitation of motion of the lumbar spine is assigned a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2000).

The preponderance of the evidence is against a higher 
evaluation.  The VA examination documented no more than 
slight limitation of motion of the low back.  Moderate 
limitation of motion was not demonstrated.  

Periarticular pathology of the thoracic spine productive of 
painful motion in that portion of the spine was not shown.  
The examiner specifically indicated that there was only a 
weak correlation between what was shown on X-ray and the 
appellant's symptoms.  The symptomatology associated with 
service connection arthritis in the thoracic and lumbar spine 
is manifested by low back pain rather than thoracic pain.  
There is no basis on this evidence to warrant a separate 
evaluation for the thoracic spine.  At best, there is 
evidence of some soreness without pain, painful movement or 
other functional impairment of the thoracic spine.

The Board has considered whether there is functional 
impairment that would warrant a higher evaluation, but finds 
there is not.  Some soreness with movement was indicated, and 
there was some tenderness to palpation at the level of the 
mid-dorsal spine.  However pain has not been shown to limit 
motion, in fact the examiner characterized his range of 
motion as essentially normal.  Competent evidence of less 
movement that normal; more movement than normal; weakened 
movement; excess fatigability; or incoordination has not been 
presented.  There is evidence that his gait is entirely 
normal, and he was able to repeatedly squat and arise without 
difficulty, thereby evidencing no incoordination or weakness.  
38 C.F.R. §§ 4.40 and 4.45, DeLuca, 8 Vet. App. at 202.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.



Bilateral plantar fasciitis:

Service connection for bilateral plantar fasciitis was 
granted in October 1997 and assigned a noncompensable 
evaluation.  The appellant contends that a higher evaluation 
is warranted.

Service medical records reveal that the appellant was seen in 
December 1996 for complaints of right heel pain.  The pain 
was secondary to soft tissue inflammation/injury.  The 
differential diagnosis was plantar fasciitis and 
infracalcaneal bursitis.  On separation examination in 
January 1997, his feel were normal, but he reported foot 
trouble and stated he had pain in both heels.

A VA examination was conducted in July 1998.  The appellant 
localized his discomfort in the posterior heel underlying the 
Achilles tendon.  The condition was aggravated by long 
periods of standing.  He had never consulted a physician 
regarding this complaint since leaving service.  On 
examination, his gait was normal.  The ankle joints were 
entirely normal.  Dorsiflexion was to 15 degrees, and plantar 
extension to 25 degrees or more.  Motion of the talar/tibial 
joint was normal.  He was able to squat and arise three times 
in a row without difficulty.  As he did this, he was able to 
raise his heels off the floor so that he made an angle of at 
least 45 degrees.  His heel gait and toe gait were normal.  
Plantar flexion against resistance was normal and there was 
no pain.  After being asked, he reported he was uncomfortable 
along the course of the tendons into the calcaneus.  The 
vasculature was normal.  Deep tendon reflexes and sensory 
examination was normal.  X-ray examination of the feet was 
normal.  The examiner concluded that he doubted there were 
any calcaneal spurs.  There was minimal signs of plantar 
fasciitis with palpable tenderness just distal to the 
calcaneus.  The Achilles tendons were normal.  There was no 
evidence of Achilles bursitis.

Plantar fasciitis has been evaluated as for other foot 
injuries.  For severe injuries a 30 percent evaluation is 
warranted.  For moderately severe injuries a 20 percent 
evaluation is warranted.  For moderate injuries a 10 percent 
evaluation is warranted.  With actual loss of use of the 
foot, the disability is to be rated at 40 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5284 (2000).

The preponderance of the evidence is against a compensable 
evaluation.  The competent, objective evidence does not 
demonstrate plantar fasciitis of a moderate degree.  The 
signs exhibited on examination were said to be minimal, 
therefore the preponderance of the evidence is against 
assigning a compensable evaluation under this Diagnostic 
Code.  

The Board has considered the appellant's contentions that a 
higher evaluation is warranted.  The appellant is competent 
to state that his condition is worse than evaluated.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  We accept the appellant's report that he was 
uncomfortable along the course of the tendons into the 
calcaneus, however this report does not indicate moderate 
foot injury.  Here the Board is faced with evidence of 
minimal symptomatology associated with plantar fasciitis and 
a Diagnostic Code that requires moderate symptomatology in 
order to assign a compensable evaluation.  Therefore a 
compensable evaluation is not warranted.

We have also considered whether there is functional 
limitation that would approximate a moderate foot injury, but 
there is not.  Range of motion in the foot was entirely 
normal.  Objective evidence of painful motion was not 
demonstrated.  No functional limitation was demonstrated on 
examination, the appellant exhibited normal gait and the 
ability to squat and arise under his own power.  Pain was 
only reported with palpation, but did not limit function in 
the foot or ankle.  There is no competent evidence of less 
movement that normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or painful 
movement.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Additional considerations:

At the time the appellant submitted his VA Form-9, he alleged 
that he was denied a job at the Post Office, and stated that 
he was physically unable to do the job.  Even if we accept 
this allegation, it does not warrant any higher evaluation 
than the ones assigned.  Disability evaluations are 
determined by the application of a schedule of rating which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000), not 
the ability to perfectly perform a particular or desired job.  
He has reported to examiners that he is currently employed, 
therefore this statement is not considered a claim for a 
total rating for compensation based on individual 
unemployability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2000).


ORDER

A 10 percent evaluation for residuals, status post laceration 
of the biceps tendon, left with residual weakness (minor) is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.  An increased rating for 
osteoarthritis of the lumbar and thoracic spine (L4-S1 and 
T12-L2) is denied.  A compensable evaluation for bilateral 
plantar fasciitis is denied.


REMAND

Service connection:

The appellant has contended that he has arthritis in both 
hands and that service connection is warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a Remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 

